Citation Nr: 1223137	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to July 23, 2007. 

2.  Entitlement to a disability rating higher than 50 percent for service-connected PTSD since October 1, 2007. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney At Law


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted an increased rating from 10 to 30 percent, effective January 27, 2006.  An August 2007 rating decision assigned a temporary 100 percent rating for the period July 23, 2007, to September 30, 2007; and, a 30 percent rating, effective October 1, 2007.   A Decision Review Officer (DRO), in a May 2009 rating decision, granted an increased rating from 30 to 50 percent, effective October 1, 2007.  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is deemed to seek the highest rating allowable unless otherwise indicated). 

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO did not complete the additional development directed prior to returning the case to the Board for further appellate review.

The Board received information from the Veteran in June 2012 that is related to a claim for entitlement to service connection due to herbicide exposure, which the RO has acknowledged.  The Board, however, does not have jurisdiction over it, as the RO has not yet adjudicated it.  Thus, the claim and the information are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The March 2011 remand directed several steps of additional development, to include a VA examination and Social Industrial Survey.  For reasons not apparent from a review of the claims file, the case was returned to the Board without completion of any of the development directed in the March 2011 remand; and, without issuance of a Supplemental Statement of the Case (SSOC).  The Veteran's attorney submitted copies of the Veteran's outpatient treatment records.  Hence, another remand is mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will repeat the development directed in the March 2011 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file his Vocation, Rehabilitation, and Employment (VR&E) folder.  All efforts to secure such records must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VAMC in Gainesville, Florida, dated from May 2009 to the present. All efforts to secure such records must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  The AMC/RO shall ensure that records already submitted by the Veteran's attorney (Volume 3) are not resubmitted.

3.  Contact the Veteran and request that he forward his Vet Center treatment records dated from October 2009 to the present to the RO, or provide the RO with a VA Form 21- 4142, Authorization and Consent to Release Information to the VA.  All efforts to secure such records must be properly documented in the claims file.  If a negative response is received from any treatment facility, the Veteran must be duly notified.  The AMC/RO shall ensure that records already submitted by the Veteran's attorney (Volume 3) are not resubmitted.

4.  After the above-described development has been completed, schedule the Veteran for a VA psychiatric evaluation, to include a VA Social and Industrial Survey, to evaluate the current level of severity for the service-connected PTSD, as well as to ascertain the impact of his service-connected disability(ies) on his employability. 

The examiner must evaluate and discuss the effect of the Veteran's PTSD on his employability.  The examiner should opine as to whether the Veteran's service-connected PTSD, without consideration of his non-service-connected disabilities or his age, renders him unable to secure or follow a substantially gainful occupation. 

In this regard, the examiner must specifically address the September 2009 private opinion and the March 2006, November 2007, and August 2009 VA opinions, as well as the Veteran's GAF scores during the entire appellate period, and their reflection of the Veteran's employability. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete explanation should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

5.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and-in accordance with 38 C.F.R. § 3.655(b), the consequences for failure to report for a VA examination without good cause, include denial of the claim.  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicate whether any notice that was sent was returned as undeliverable.

6.  Subsequent to the VA psychiatric evaluation, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented.

7.  After all of the above is complete, after ensuring any other necessary development has been completed; re-adjudicate the Veteran's claims of entitlement to a disability rating higher than 30 percent for PTSD prior to July 23, 2007; a disability rating higher than of 50 percent for PTSD since October 1, 2007; and, a TDIU.  Should the Veteran's total rating remain below 70 percent after the re-adjudication, consider any additional evidence added to the record, and whether referral to the Director, C&P Service for extraschedular consideration is warranted.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with an SSOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.     

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



